Citation Nr: 1621940	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-11 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for the service-connected back disability. 

2.  Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected right knee patellofemoral syndrome (right knee disability).

3.  Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected left knee patellofemoral syndrome (left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1998 to August 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The New York, New York, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

On the March 2010 VA Form 9, the Veteran marked the appropriate line to indicate that he desired a hearing before the Board at the RO (Travel Board hearing).  In an August 2011 statement, the Veteran withdrew the request for a Travel Board hearing.  See 38 C.F.R. § 20.704 (2015). 

In November 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to obtain outstanding treatment records, and to provide the Veteran with VA examinations.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the November 2014 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1. For the entire initial rating period from January 23, 2008, the back disability has manifested in forward flexion to 85 degrees, painful motion, muscle spasm not severe enough to cause abnormal gait or abnormal spinal contour, and a combined range of motion of the thoracolumbar spine of 200 degrees. 

2. For the entire initial rating period from January 23, the back disability has not manifested in ankylosis, IVDS with incapacitating episodes requiring physician-ordered bed rest having a total duration of at least 2 weeks during a 12 month period, forward flexion to 60 degrees or less, combined range of motion not greater than 120 degrees, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

3. For the entire initial rating period from January 23, 2008, there have been no objective neurologic manifestations of the back disability.

4. For the entire initial rating period from January 23, 2008, the right knee disability has resulted in limitation of extension more nearly approximating 15 degrees, noncompensable limitation of flexion, stiffness, feelings of weakness and giving way, cracking or crepitation with movement, and clicking or snapping. 

5. For the entire initial rating period from January 23, 2008, the right knee disability has not manifested in recurrent subluxation or lateral instability, limitation of flexion to 45 degrees, limitation of extension to 20 degrees, malunion or non-union of the tibia and fibula, favorable or unfavorable ankylosis, or genu recurvatum with weakness, and no semilunar, dislocated cartilage that results in episodes of "locking," pain or effusion into the joint, or history of removal of semilunar cartilage.

6. For the entire initial rating period from January 23, 2008, the left knee disability has resulted in painful, noncompensable limitation of motion, stiffness, feelings of weakness and giving way, cracking or crepitation with movement, and clicking or snapping.

7. For the entire initial rating period from January 23, 2008, the left knee disability has not manifested in recurrent subluxation or lateral instability, limitation of flexion to 45 degrees, limitation of extension to 10 degrees, malunion or non-union of the tibia and fibula, favorable or unfavorable ankylosis, or genu recurvatum with weakness or genu recurvatum, and no semilunar, dislocated cartilage that results in these episodes of "locking," pain or effusion into the joint, or history of removal of semilunar cartilage.


CONCLUSIONS OF LAW

1. For the entire initial rating period from January 23, 2008, the criteria for an initial disability rating in excess of 10 percent for the service-connected back disability have not been met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5242, 5243 (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 20 percent, and no higher, for the service-connected right knee disability, have been met for the entire initial rating period from January 23, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2015).

3. For the entire initial rating period from January 23, 2008, the criteria for a disability rating in excess of 10 percent for the service-connected left knee disability have not been met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As the appeals for higher initial ratings arise from disagreement with the initial ratings following the grants of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, relevant VA examination reports, and the Veteran's written statements.  

VA most recently examined the Veteran's back, right knee, and left knee disabilities in May 2015.  The Board finds that the above-referenced examination reports are adequate for VA rating purposes because they were written after interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the back, right knee, and left knee disabilities on appeal supported by clinical data.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

In considering the VA examination reports of record, the Board notes that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2011).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA examiner to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, simply concluding that a medical question could not be resolved without speculation, without providing any explanation why, renders an opinion inadequate.  Id.  The phrase "without resort to speculation" or use of speculative language in a medical report or opinion should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether the answer to a medical question cannot be determined from current medical knowledge.  Id. 

In this case, the May 2015 VA examiner indicated that he was unable to opine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability when the Veteran's back, right knee, and left knee are used repeatedly over a period of time (beyond the repeated range of motion testing as performed during the VA examination pursuant to DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, the May 2015 VA examiner explained that he was unable to provide this information in terms of the degrees of additional range of motion loss due to pain on use because he would need to examine over time.

In this case, it is not possible to anticipate when the Veteran may experience pain, weakness, fatigability, or incoordination from the back, right knee, or left knee disabilities; therefore, limitation of motion measurements under these conditions cannot be provided due to limitations of medical knowledge and practicalities of scheduling the Veteran for a VA examination when he experiences one of the above-referenced limitations.  Certainly, the Veteran can seek medical care when he experiences back or knee pain, weakness, fatigability or incoordination, which would then be recorded in his treatment (medical) records and be available for VA to review when rating the disability on appeal.  

The Board finds that the VA examination reports, along with the Veteran's lay reports of symptoms, are sufficient to rate the back, right knee, and left knee disabilities on appeal because all of these provide a uniform disability picture during the rating period on appeal, as outlined in more detail below.  VA considers all evidence in its adjudications, including rating disabilities, including lay reports by the Veteran of history, symptoms, complaints, and functional limitations, not just medical information or only information that is included in a VA examination report or treatment records.  38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"); 38 U.S.C.A. 
§ 1154(a) (VA Secretary to provide regulatory provisions requiring due consideration of "all pertinent medical and lay evidence").  VA considers the history and context of a disability as important when rating that disability, and seeks a comprehensive picture of disability from the point of view of the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with regard to the issues of entitlement to higher initial ratings for the back, right knee, and left knee disabilities.  38 C.F.R. § 3.159(c)(4). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206-07.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Back Disability Rating Criteria

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes (DCs) 5235 to 5243, unless 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (see also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

In this case, the Veteran has not contended, and the evidence does not show, that the lumbar spine disability has manifested symptoms such as residuals of a fracture of the vertebra (DC 5235), sacroiliac injury and weakness (DC 5236), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (DC 5240), or spinal fusion (DC 5241) any time during the entire rating period on appeal.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in this case. 

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

DC 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a.  Under DC 5003, degenerative arthritis, is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved; however, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned with x-ray evidence of involvement of two or more major joints.  A 20 percent rating is assigned with x-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a. 

Initial Rating Analysis for Back Disability

The Veteran is in receipt of a 10 percent rating for the back disability for the entire initial rating period from January 23, 2008 under the General Rating Formula.  38 C.F.R. 4.71a.  The Veteran has generally contended that a higher rating than 10 percent is warranted for the back disability.  The Veteran asserted that he sometimes cannot walk up or down a short flight of stairs due, in part, to the back disability.  See March 2009 VA Form 21-4138.  During the June 2008 VA examination, the Veteran reported back pain, tightness, and stiffness, which was made worse after vigorous activity.  The Veteran described the pain as mild and indicated that there were no flare-ups of the back disability.  During the May 2015 VA examination, the Veteran reported back pain with heavy lifting and prolonged standing with no flare-ups.  

After a review of all the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period from January 23, 2008, the criteria for an initial rating in excess of 10 percent for the back disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DCs 5242 and 5243.  Throughout the appeal period, the back disability has manifested painful motion, forward flexion to 85 degrees, and combined range of motion of the lumbar spine of 200 degrees, including due to pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca; Mitchell v. Shinseki, 25 Vet. App. 38, 43 (2011).  The Veteran had no guarding or localized tenderness as a result of the back disability, but had muscle spasm not severe enough to cause abnormal gait or abnormal spinal contour, which is consistent with the 10 percent rating assigned for the entire initial rating period from January 23, 2008.  There were no incapacitating episodes requiring bed rest prescribed by a physician as a result of the lumbar spine disability.
 
Throughout the appeal period, the back disability has not manifested forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm, localized tenderness, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Upon examination by VA in March 2008, the Veteran had forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees, for a combined range of motion of the lumbar spine of 240 degrees.  There was no objective evidence of pain with movement, and Deluca factors were negative, to include after repetitive use testing. The March 2008 VA examiner noted that the Veteran had normal gait, and did not have muscle spasm, localized tenderness, or guarding severe enough cause abnormal gait or abnormal spinal contour.  The March 2008 VA examiner indicated that the Veteran had no fatigue, weakness, or incapacitating episodes as a result of the back disability.  The March 2008 VA examiner diagnosed myofascial pain syndrome and spina bifida occulta.     

Upon examination by VA in May 2015, the Veteran had forward flexion to 85 degrees, extension to 15 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 25 degrees, for a combined range of motion of the lumbar spine of 200 degrees with no additional loss of function or range of motion after repetitive use testing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The May 2015 VA examiner noted that there was no guarding or muscle spasm of the thoracolumbar spine.   

VA treatment records during the appeal period show a similar back disability picture.  VA treatment records dated in April 2009, July 2009, and November 2009 show complaints of chronic back pain.  While an August 2015 VA treatment record shows that the Veteran reported crippling lower back spasms, the August 2015 VA clinician noted that the Veteran had normal gait; therefore, the record shows that the lower back muscle spasms are not severe enough to cause abnormal gait or abnormal spinal contour as required by the criteria for a higher rating of 20 percent under the General Rating Formula. 38 C.F.R. § 4.71a.

The Board finds that, for the entire initial rating period from January 23, 2008, the back disability has not met or more closely approximated the criteria for a higher (20 percent) disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  As noted above, during the March 2008 and May 2015 VA examinations, the Veteran had lumbar spine forward flexion to 90 and 85 degrees, respectively, and the combined ranges of motion of the lumbar spine were 240 and 200 degrees, respectively, including due to pain and other orthopedic factors.  Based on the above, the Board finds that the lumbar disability more closely approximates the criteria for a 10 percent rating under General Rating Criteria for the initial rating period from January 23, 2008.  38 C.F.R. § 4.71a.

The Board has considered the Veteran's assertion of constant low back pain.  The general assertion of constant pain throughout lumbar spine range of motion still does not warrant a rating in excess of 10 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. 
§ 4.59.  The Court rejected such assertion in Mitchell, 25 Vet. App. 32, indicating that a veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion.  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other orthopedic factors under DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59, that must be considered in determining whether a higher rating is warranted.  The March 2008 and May 2015 VA examiners noted that the Veteran did not have ankylosis of the lumbar spine.  

The Board has considered and weighed the Veteran's assertions and clinical findings of functional impairment of limitation on heavy lifting, prolonged standing, and walking up or down a flight of stairs, as well as the March 2008 VA examiner's notations of mild effects of the back disability on the Veteran's ability to perform chores, shopping, moderate effects on recreation, and severe effects on exercise.  However, such functional impairment has been considered in arriving at the 10 percent rating for painful motion of the lumbar spine based on range of motion measurements, to include as due to objective evidence of pain and subjective complaints of pain or painful motion, resulting in the functional impairment described above.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca at 206-07.  

The weight of the evidence demonstrates that, during the entire initial rating period from January 23, 2008, the back disability did not more nearly approximate forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, to include as due to pain, flare-ups of pain, or other orthopedic factors; combined range of motion of the lumbar spine less than 120 degrees; or muscle spasm, localized tenderness, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, so as to warrant the next higher rating of 20 percent.  38 C.F.R. § 4.71a, General Rating Formula.  The evidence of record shows that the functional range of motion was not additionally limited due to pain, fatigue, or incoordination sufficient to serve as a basis for a higher (20 percent) rating at any point during the entire initial rating period January 23, 2008,.  See Mitchell, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").  For these reasons, the preponderance of the evidence weighs against a finding that the lumbar spine disability met the 20 percent rating criteria throughout the initial rating period from January 23, 2008.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a; DeLuca. 

With respect to IVDS, the March 2008 and May 2015 examination reports show that the Veteran does not have IVDS or incapacitating episodes requiring prescribed bed rest by a physician for any period during the entire initial rating period from January 23, 2008.  As such, an initial rating in excess of 10 percent is not warranted based on IVDS any time during the initial rating period from January 23, 2008.  
38 C.F.R. § 4.71a, DC 5243.  

Consideration of Neurologic Abnormalities

The Board finds that, for the entire initial rating period from January 23, 2008, the Veteran has not had a neurological disability secondary to the service-connected back disability to warrant a separate rating based on objective neurological manifestations.  38 C.F.R. § 4.71a, General Rating Formula, Note 1.  The March 2008 and May 2015 VA examination reports showed that the Veteran had normal reflexes, sensory functions, and motor functions of both lower extremities.  The May 2015 VA examiner noted that the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy, or other objective neurologic abnormalities or findings related to the back disability such as bowel or bladder problems/pathologic reflexes.  While VA treatment records dated in March 2015 and May 2015 showed complaints of numbness, tingling, and decreased sensation in the lower extremities, the VA clinicians assessed that these symptoms were a result flare-ups of non-service-connected multiple sclerosis.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  

Moreover, an August 2015 VA treatment record shows that the Veteran complained of similar symptoms of numbness, tingling, and weakness, and the clinician ordered a magnetic resonance imaging (MRI) test.  A September 2015 VA MRI report noted that the Veteran had low back bulging disc that did not appear to be pushing on the nerves.  The September 2015 VA clinician recommended that the Veteran follow up with a neurology specialist to further discuss.  This case is distinguished from Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991), which held that the duty to assist claimants with developing their claims extends to ensuring that testing recommended by VA examiners is conducted.  In this case, the September 2015 VA clinician did not recommend further testing with respect to the Veteran's lower extremity symptoms, but rather recommended that the Veteran discuss the MRI findings with a neurologist for treatment purposes.  Accordingly, Remand for an examination of the lower extremity symptoms is not needed because the record reflects that the Veteran's lower extremity symptoms are a result of non-service-connected multiple sclerosis and not the service-connected back disability. 



Knee Rating Criteria 

The Diagnostic Codes relevant to this case are 5003 and 5256-5263.  The DC 5003 rating criteria are listed above.  The Diagnostic Codes that rate on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering DCs 5260 and 5261 together with 38 C.F.R. § 4.71 a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension).

Under DC 5260, a 10 percent rating is assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating is assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating is assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, a 10 percent rating is assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating is assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating is assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating is assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating is assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.

DC 5055, for knee replacement (prosthesis), provides criteria for rating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to DCs 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a.

DC 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a.  VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003, or limitation of motion codes (DCs 5260, 5261), and 5257.  See VAOPGCPREC 23-97.  VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating from DC 5257, for arthritis based on X-ray findings and limited motion under DC 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings of arthritis and painful motion under 38 C.F.R. § 4.59.  

Initial Rating Analysis for Right and Left Knee Disabilities

In this case, the rating decision codesheet (rating sheet) shows that the Veteran is in receipt of a 10 percent rating for each knee for the entire initial rating period from January 23, 2008 under DC 5260.  See 38 C.F.R. § 4.71a.  However, the reasons and bases section of the June 2008 rating decision shows that the RO granted service connection for right and left knee patellofemoral syndrome, initially assigning a 10 percent disability rating for each knee from January 23, 2008 based on painful noncompensable limitation of motion criteria under DC 5003.  Id.  Therefore, the Board finds that the right and left knee disabilities were actually rated under DC 5003, and not under DC 5260.

The Veteran generally contends that a higher initial disability rating than 10 percent is warranted for each knee.  The Veteran asserted that he sometimes cannot walk up or down a short flight of stairs due, in part, to the right and left knee disabilities.  See March 2009 VA Form 21-4138.  During the March 2008 VA examination, the Veteran reported bilateral knee pain under and around the patella with climbing and descending stairs, squatting, standing longer than 20 minutes, and running.  The Veteran also reported bilateral knee stiffness and weakness with squatting and running.  The Veteran asserted that he had feelings of giving way and instability in both knees, but denied weakness and incoordination.  During the May 2015 VA examination, the Veteran reported bilateral knee pain with going up and down stairs or ladders, and with prolonged standing.  The Veteran indicated that he had no flare-ups of the right and left knee disabilities. 

On the question of which criteria the RO actually used to rate the left and right knee disabilities in this case, the following facts are of more probative value than the selection of the diagnostic code attached to the codesheet (rating sheet) when entering the rating: that the evidence showed the Veteran was diagnosed with left and right knee patellofemoral syndrome, clinical findings of noncompensable limitation of motion, and the VA adjudicator's substantive reasons and bases (rating on pain and noncompensable limitation of motion under 38 C.F.R. § 4.59).  The Board's determination of what the RO actually found, and which rating criteria were actually applied, is an ancillary finding of fact within the Board's jurisdiction to conduct de novo review of AOJ decisions.  See 38 U.S.C.A. § 7104 (West 2014) (the Board decides "all questions" in a case). 

The Board finds that, in this case, "[g]reat care" was not "exercised in the selection of the applicable diagnostic code number and in its citation on the rating sheet," so correction of the Diagnostic Codes is required to show the actual criteria used to initially rate the Veteran's left and right knee disabilities.  See 38 C.F.R. § 4.27 (2015) ("diagnostic code numbers...are arbitrary numbers for the purpose of showing the basis of the evaluation assigned and for statistical analysis").  In consideration thereof, the Board finds that the right and left knee disabilities were effectively rated under DC 5003 based on pain and noncompensable limitation of motion.  See 38 C.F.R. §§ 4.27, 4.59; see also Butts v. Brown, 5 Vet. App. 532, 538   (1993) (holding that the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  A 10 percent rating is the maximum schedular rating provided for each knee joint under DC 5003.

As stated above, the Veteran has been in receipt of a 10 percent rating (the highest schedular rating) for each knee under DC 5003.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts, 5 Vet. App. at 538.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

Right Knee Initial Disability Rating

In this case, the evidence shows that the right knee disability has been manifested by limitation of extension to 15 degrees, which the Board finds more closely approximates the criteria for a 20 percent rating under DC 5261 for the entire initial rating period from January 23, 2008.  See March 2008 VA examination report (noting that pain with right knee extension begins at 16 degrees).  Therefore, 
DC 5260 is the most suitable Diagnostic Code to rate the right knee disability.  See 
38 C.F.R. §§ 4.20, 4.21, 4.27.  Based on the foregoing, the Board finds that a 20 percent rating under DC 5261 is warranted for the right knee for the entire initial rating period from January 23, 2008.  For this reason, the change of DC to 5261 is more appropriate because it recognizes the nature of the knee injury (anatomical location and functional impairment), and rates on symptoms the Veteran has (right knee pain and limitation of extension more nearly approximating 15 degrees), and is both potentially and actually more favorable to the Veteran in this case, resulting in a 20 percent disability rating for the right knee.

In any case involving knee pain, separate ratings may not be assigned under 
DCs 5003 and 5261 because to do so would constitute pyramiding; therefore, because the Board is granting a higher rating of 20 percent for the right knee under DC 5261, the 10 percent rating under DC 5003 for the right knee will be discontinued.  This change in diagnostic code does not amount to a reduction, as the rating for the right knee disability increases from 10 percent to 20 percent as a result of this decision.  Because the Board is granting a higher initial rating of 20 percent for the right knee for the entire initial rating period from January 23, 2008, the Board will analyze below whether a higher rating than 20 percent is warranted for the right knee under the relevant diagnostic codes. 

First, the Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran's right knee disability does not warrant a higher initial rating than 20 percent under DC 5261 as the evidence demonstrates that right knee extension did not more nearly approximate 20 degrees during the entire rating on appeal.  38 C.F.R. § 4.71a.  The March 2008 VA examination report showed that right knee extension was to 0 degrees with pain beginning at 16 degrees.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  The June 2009 VA examination report shows that right knee extension was to 0 degrees, with some discomfort at the terminal points, to include after repetitive use testing, with no additional loss of right knee extension due to pain, weakness, fatigability or incoordination.  See id.  Similarly, the May 2015 VA examination report shows that right knee extension was to 0 degrees, to include after repetitive use testing, with no additional loss of right knee extension due to pain, weakness, fatigability or incoordination.  See id.  Treatment records during the appeal period do not otherwise show right knee extension more nearly approximating 20 degrees at any point during the appeal period.  Therefore, based on the above-referenced VA examiner's findings and the Veteran's lay testimony of no flare-ups of the right knee disability, the Board finds that a higher rating than 20 percent is not warranted under DC 5261.  38 C.F.R. § 4.71a.  

The Board finds that the weight of all the lay and medical evidence is against assignment of a higher or separate initial rating for the right knee disability under DC 5260 as the record demonstrates that, even with Deluca factors, right knee flexion did not more nearly approximate 45 degrees at any point during the rating period on appeal.  38 C.F.R. § 4.71a.  The March 2008 VA examination report showed that right knee flexion was to 132 degrees with no pain with weight bearing and without localized tenderness, to include after repetitive use testing, with no additional loss of right knee flexion due to pain, weakness, fatigability or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  The June 2009 VA examination report shows that right knee flexion was to 122 degrees, with some discomfort at the terminal points, to include after repetitive use testing, with no additional loss of right knee flexion due to pain, weakness, fatigability or incoordination.  See id.  The May 2015 VA examination report shows that right knee flexion was to 100 degrees, to include after repetitive use testing, with no additional loss of right knee flexion due to pain, weakness, fatigability or incoordination.  See id.  Treatment records during the appeal period do not otherwise show right knee flexion more nearly approximating 45 degrees any point during the appeal period.  Therefore, based on the above-referenced VA examination findings and the Veteran's lay testimony of no flare-ups of the right knee disability, the Board finds that a higher or separate rating is not warranted under DC 5260.  38 C.F.R. § 4.71a.

The Board has considered the Veteran's complaints of functional impairment with respect to climbing and descending stairs or ladders, squatting, prolonged standing, and running; these functional limitations have been considered under the rating criteria based on limitation of motion, to include as due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261; see also DeLuca, 8 Vet. App. 202.  To alternatively consider this as evidence of pain throughout right knee range of motion still does not warrant a rating in excess of 10 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell at 38-43 (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Rather, it is the functional limitation, or the additional limitation of motion, caused by pain or the other DeLuca factors, that must be considered in determining whether a higher rating is warranted.  See Mitchell at 38-43 (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).  The March 2007 and May 2015 VA examination reports show specific clinical findings that the Veteran has no ankylosis of the right knee. 
  
The Board finds that the weight of the lay and medical evidence of record demonstrates that a separate rating is not warranted at any point during the rating period on appeal under DC 5257 as the weight of the evidence establishes that there was no recurrent subluxation or lateral instability of the right knee at any point during the appeal period.  38 C.F.R. § 4.71a.  During the March 2008 VA examination, the Veteran reported feelings of instability or giving way in the right knee.  A report of subjective feeling of instability or giving out, even if credibly reported and found to have occurred is some lay evidence the Board has considered to be suggestive of instability, but does not establish actual recurrent subluxation or lateral instability.  Subluxation is "incomplete or partial dislocation."  Antonian v. Brown, 4 Vet. App. 179, 182 (1993) (nonprecedential decision citing Dorland's Illustrated Medical Dictionary 1599 (27th ed. 1988)); see also Pond v. West, 12 Vet. App. 341 (1999).  Instability is a "lack of steadiness or stability."  Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007).  Functional instability is the "inability of a joint to maintain support during use."  Id.  The Veteran has not otherwise reported, nor does the evidence reflect, that the Veteran had actual lateral instability or subluxation of the right knee.  

Throughout the appeal period, the record shows specific medical findings of no recurrent subluxation or lateral instability of the right knee so as to warrant a disability rating under DC 5257.  Specifically, the March 2008 and May 2015 VA examiners assessed that the Veteran had no current symptoms or a history of recurrent subluxation or lateral instability in the right knee.  The May 2015 VA examiner also assessed that the Veteran had normal right knee anterior stability, posterior instability, medial instability, and lateral instability.  The Board has still considered the Veteran's described symptoms in rating the knee disability even though the general description does not show instability.  To the extent that feelings of giving way or functional instability are similar to pain, and limit the Veteran's lateral stepping, such symptoms have been rated under limitation of motion due to pain, to include as due to flare-ups of pain or weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202.  
 
The Board has also considered the Veteran's complaints and clinical findings of right knee stiffness, cracking or crepitation with movement, and clicking or snapping.  The symptom of stiffness is considered as similar to pain.  Crepitation is defined as the grating sensation caused by the rubbing together of the dry synovial surfaces of joints.  See Dorland's Illustrated Medical Dictionary 429 (32nd ed. 2012).  Cracking, clicking, and snapping are similar to crepitus.  To the extent that stiffness, cracking or crepitation with movement, and clicking or snapping were painful, and cause limitation of right knee motion, these symptoms have been considered under limitation of motion due to pain and other limiting orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202.
The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for the right knee disability.  See Schafrath, 1 Vet. App. at 595.  In this regard, because the weight of the lay and medical evidence shows no right knee ankylosis, impairment of the tibia and fibula by malunion or nonunion, or genu recurvatum, and no semilunar, dislocated cartilage that results in these episodes of "locking," pain or effusion into the joint, or history of removal of semilunar cartilage, the criteria of DCs 5256, 5258, 5859, 5262, and 5263 do not apply for the entire appeal period.  38 C.F.R. § 4.71a.  The May 2015 VA examiner indicated that the Veteran does not have a current symptoms or a history of recurrent effusion or a meniscus (semilunar cartilage) disorder of the right knee.  Further, the evidence reflects that the Veteran has not undergone right knee replacement, so DC 5055 is also inapplicable.  

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating in excess of 20 percent for the right knee disability for the entire initial rating period from January 23, 2008.  38 C.F.R. §§ 4.3, 4.7, 4.71a.

Left Knee Initial Disability Rating 

As stated above, the Veteran has been in receipt of a 10 percent rating (the highest schedular rating) for each knee under DC 5003 for the entire initial rating period from January 23, 2008.  38 C.F.R. § 4.71a.

The Board finds that the weight of all the lay and medical evidence is against assignment of a higher or separate initial rating for the left knee disability under DC 5260 as the record demonstrates that, even with Deluca factors, left knee flexion did not more nearly approximate 45 degrees at any point during the rating period on appeal.  38 C.F.R. § 4.71a.  The March 2008 VA examination report showed that left knee flexion was to 132 degrees with no pain with weight bearing and without localized tenderness, to include after repetitive use testing, with no additional loss of left knee flexion due to pain, weakness, fatigability or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  The June 2009 VA examination report shows that left knee flexion was to 128 degrees, with some discomfort at the terminal points, to include after repetitive use testing, with no additional loss of left knee flexion due to pain, weakness, fatigability or incoordination.  See id.  The May 2015 VA examination report shows that left knee flexion was to 100 degrees, to include after repetitive use testing, with no additional loss of left knee flexion due to pain, weakness, fatigability or incoordination.  See id.  Treatment records during the appeal period do not otherwise show left knee flexion more nearly approximating 45 degrees any point during the appeal period.  Therefore, based on the above-referenced VA examination findings and the Veteran's lay testimony of no flare-ups of the left knee disability, the Board finds that a higher or separate rating is not warranted under DC 5260.  38 C.F.R. § 4.71a.

The Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran's left knee disability does not warrant a higher or separate rating under DC 5261 as the evidence demonstrates that, even with Deluca factors, left knee extension did not more nearly approximate 10 degrees during the entire rating on appeal.  38 C.F.R. § 4.71a.  The March 2008, June 2009, and May 2015 VA examination reports showed that left knee extension was to 0 to include after repetitive use testing, with no additional loss of left knee extension due to pain, weakness, fatigability or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  The June 2009 VA examiner noted that the Veteran had some discomfort at the terminal points of left knee extension but indicated that there was no decrease in the range of motion as a result of such discomfort.  Treatment records during the appeal period do not otherwise show left knee extension more nearly approximating 10 degrees any point during the appeal period.  Therefore, based on the above-referenced VA examination findings and the Veteran's lay testimony of no flare-ups of the left knee disability, the Board finds that a higher rating than 10 percent is not warranted under DC 5261.  38 C.F.R. § 4.71a.  

The Board has considered the Veteran's complaints of functional impairment with respect to climbing and descending stairs or ladders, squatting, prolonged standing, and running; these functional limitations have been considered under the rating criteria based on limitation of motion, to include as due to pain.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261; see also DeLuca, 8 Vet. App. 202.  To alternatively consider this as evidence of pain throughout left knee range of motion still does not warrant a rating in excess of 10 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 
38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell at 38-43 (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Rather, it is the functional limitation, or the additional limitation of motion, caused by pain or the other DeLuca factors, that must be considered in determining whether a higher rating is warranted.  See Mitchell at 38-43 (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).  The March 2007 and May 2015 VA examination reports show specific clinical findings that the Veteran had no ankylosis of the left knee. 

The Board finds that the weight of the lay and medical evidence of record demonstrates that a separate rating is not warranted at any point during the rating period on appeal under DC 5257 as the weight of the evidence establishes that there was no recurrent subluxation or lateral instability of the left knee at any point during the appeal period.  38 C.F.R. § 4.71a.  During the March 2008 VA examination, the Veteran reported feelings of instability or giving way in the right knee.  A report of subjective feeling of instability or giving out, even if credibly reported and found to have occurred is some lay evidence the Board has considered to be suggestive of instability, but does not establish actual recurrent subluxation or lateral instability.  Subluxation is "incomplete or partial dislocation."  Antonian, 4 Vet. App. at 182; see also Pond, 12 Vet. App. 341.  Instability is a "lack of steadiness or stability."  Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007).  Functional instability is the "inability of a joint to maintain support during use."  Id.  The Veteran has not otherwise reported, nor does the evidence reflect, that the Veteran had actual lateral instability or subluxation of the left knee.  

Throughout the appeal period, the record shows specific medical findings of no recurrent subluxation or lateral instability of the left knee so as to warrant a disability rating under DC 5257.  Specifically, the March 2008 and May 2015 VA examiners assessed that the Veteran had no current symptoms or a history of recurrent subluxation or lateral instability in the left knee.  The May 2015 VA examiner also assessed that the Veteran had normal left knee anterior stability, posterior instability, medial instability, and lateral instability.  The Board has still considered the Veteran's described symptoms in rating the left knee disability even though the general description does not show instability.  To the extent that feelings of giving way or functional instability are similar to pain, and limit the Veteran's lateral stepping, such symptoms have been rated under limitation of motion due to pain, to include as due to flare-ups of pain or weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202.  
 
The Board has also considered the Veteran's complaints and medical clinical findings of left knee stiffness, cracking or crepitation with movement, and clicking or snapping.  The symptom of stiffness is considered as similar to pain.  Crepitation is defined as the grating sensation caused by the rubbing together of the dry synovial surfaces of joints.  See Dorland's Illustrated Medical Dictionary 429 (32nd ed. 2012).  Cracking, clicking, and snapping are similar to crepitus.  To the extent that stiffness, cracking or crepitation with movement, and clicking or snapping were painful, and cause limitation of left knee motion, these symptoms have been considered under limitation of motion due to pain and other limiting orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for the left knee disability.  See Schafrath, 1 Vet. App. at 595.  In this regard, because the weight of the lay and medical evidence shows no left knee ankylosis, impairment of the tibia and fibula by malunion or nonunion, or genu recurvatum, and no semilunar, dislocated cartilage that results in these episodes of "locking," pain or effusion into the joint, or history of removal of semilunar cartilage, the criteria of DCs 5256, 5258, 5859, 5262, and 5263 do not apply for the entire appeal period.  38 C.F.R. § 4.71a.  The May 2015 VA examiner indicated that the Veteran does not have a current symptoms or a history of recurrent effusion or a meniscus (semilunar cartilage) disorder of the left knee.  Further, the evidence reflects that the Veteran has not undergone left knee replacement, so DC 5055 is also inapplicable.  

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating in excess of 10 percent for the left knee disability for the entire initial rating period from January 23, 2008.  38 C.F.R. 
§§ 4.3, 4.7, 4.71a.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the lumbar spine, right knee, and left knee disabilities for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested in painful movement, forward flexion to 85 degrees, painful motion, localized tenderness not severe enough to cause abnormal gait or abnormal spinal contour, and a combined range of motion of the lumbar spine of 200 degrees.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath, 1 Vet. App. at 592 (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 
25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).

All the symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm, and all the symptoms described by the Veteran are contemplated in the schedular rating assigned under the General Rating Formula for Spine Disabilities either directly as limitation of motion or muscle spasm or tenderness or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  

The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  38 C.F.R. § 4.71a, Plate V.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

The Board finds that all the symptomatology and impairment caused by the Veteran's right and left knee disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for limitation of motion due to pain, and DCs 5256-5263, specifically provide for disability ratings based on limitation of motion, including as due to pain, lack of endurance, weakness, fatigability, and other limiting orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also Schafrath at 592; Deluca at 206-07; Burton at 4; Sowers, No. 14-0217; Mitchell at 33-36; see also Mitchell at 45 (Footnote 2) and Vogan 161 (2010).

In this case, considering the lay and medical evidence, the right knee disability has been manifested by limitation of extension more nearly approximating 15 degrees, noncompensable limitation of flexion, stiffness, feelings of weakness and giving way, cracking or crepitation with movement, and clicking or snapping.  The left knee disability has been manifested by painful noncompensable limitation of motion, stiffness, feelings of weakness and giving way, cracking or crepitation with movement, and clicking or snapping.  These findings and symptoms are contemplated by the schedular rating criteria as limitation of motion, to include as due to pain, weakness, fatigability, and other limiting orthopedic factors.  See id.  The schedular rating criteria also contemplate more severe symptomatology, which the Veteran is not shown to have in this case.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R. § 4.20; Mauerhan, 16 Vet. App. 436.  Therefore, the Board finds that the record does not reflect that the Veteran's right and left knee disabilities are so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are tinnitus, right and left knee patellofemoral syndrome, and the back disability.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected lumbar spine, right knee, and left knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the service-connected disabilities on appeal.  The March 2008 VA examination report shows that the Veteran worked in automotive sales and did not miss any days of work due to the back, right knee, and left knee disabilities.  The June 2009 VA examination report shows that the Veteran reported that the dealership he was working in closed and that he was looking for a job.  A December 2014 VA treatment record shows that the Veteran was working as a port operator, material handler, truck driver, and front end loader.  While the May 2015 VA examiner stated that the back, right knee, and left knee disabilities limit the Veteran's ability to climb ladders and lift heavy objects, the Veteran has not alleged, and the evidence does not otherwise reflect, that he is unemployable due to the service-connected back, right knee, and left knee disabilities.  

Based on the foregoing, the record reflects that the Veteran is working, albeit with some limitations due to the service-connected back, right knee and left knee disabilities.  Such limitations have been considered in rating the service-connected disabilities on appeal.  The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  For the reasons above, the Board finds that a TDIU has not been raised and, therefore, is not before the Board on appeal.


ORDER

An initial disability rating for the lumbar spine disability, in excess of 10 percent for the entire initial rating period from January 23, 2008, is denied. 

An initial disability rating of 20 percent, and no higher, for the right knee disability, for the entire initial rating period from January 23, 2008, is granted.

An initial disability rating for the left knee disability, in excess of 10 percent for the entire initial rating period from January 23, 2008, is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


